DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 10, 2021.  Claim 1 has been amended.  Claims 21 and 22 are newly added.  Claims 12-20 remain withdrawn.  Claims 1, 9, 21, and 22 are currently pending and under examination.
	
This application claims benefit of priority to U.S. provisional application No. 62/634460, filed February 23, 2018.


Withdrawal of Objections/Rejections:


	The objection to claim 1, is withdrawn.
The rejection of claims 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

New Objection Necessitated by Amendment:

Claim Objections

Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hackbart et al. (Reduction of aflatoxins by Rhizopus oryzae and Trichoderma reesei, Mycotoxin Res (2014) 30:141-149 – Previously Presented), in view of Milos et al. (US 2013/0330791; Published 2013 – Previously Presented), as evidenced by Griffith et al. (Copper deficiency in potato dextrose agar causes reduced pigmentation in cultures of various fungi, FEMS Microbiol Lett, Vol 276, (2007), pp. 165-171 – Previoulsy Presented), and as evidenced by Hutchinson et al. (Nutritive Value of Wheat Bran, J. Sci., Fd Agric., (1970), Vol. 21, March – Previoulsy Presented).
With regard to claim 1, Hackbart et al. teach contacting Trichoderma reesei, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus oryzae, which is a second fungus that generates an organic acid from the monomeric sugars, with potato dextrose agar medium, which is a co-culture medium and biomass source, in a plate, which is a single bioreactor (Abs.; p. 143, Left Col., Microbial action at concentration of aflatoxins, Line 1-7).  As potato dextrose agar contains nitrogen (see Griffith et al., p. 165, Left Col., Introduction, Para. 2, Line 6 to Right Col., Line 3), the co-culture medium comprises nitrogen.

Milos et al. teach a method of producing a fermentation product comprising inoculating a by-product or residue that includes wheat bran, soybean hulls, rice husks or hulls, bagasse, and mixtures thereof, which is a biomass source including cellulose, and a co-culture medium comprising nitrogen (for example, wheat bran contains nitrogen; see Hutchinson et al., Introduction, Line 1-4), with a filamentous fungus including a combination of Trichoderma, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus, which is a second fungus that generates an organic acid from the monomeric sugars (Para. 258, 283-285, 287).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hackbart et al. and Milos et al., because both teach contacting a biomass source/co-culture medium comprising nitrogen with a combination of fungi including Trichoderma and Rhizopus.  The use of a biomass source/co-culture medium that includes cellulose is known in the art as taught by Milos et al.  The use of wheat bran in the method of Hackbart et al. amounts to the simple substitution of one known biomass source/co-culture medium for another, and would have been expected to predictably and successfully provide a substrate for the fungal co-culture.  
As noted above, potato dextrose agar contains nitrogen (see Griffith et al., p. 165, Left Col., Introduction, Para. 2, Line 6 to Right Col., Line 3), and wheat bran contains nitrogen (see Hutchinson et al., Introduction, Line 1-4).  While it is not taught that the nitrogen concentration is approximately 3 mM or approximately 12 mM, as Applicant has not provided a specific definition for “approximately,” the amount of nitrogen present in the potato dextrose 
With regard to claim 9, Hackbart et al. do not teach that the plate contains yeast extract or exogenous cellulase enzymes (see Hackbart et al.). 

Response to Arguments

	Applicant urges that the prior art of record does not teach or suggest the specific nitrogen concentrations as now claimed.
Applicant’s arguments have been fully considered, but have not been found persuasive.  As noted above, potato dextrose agar contains nitrogen (see Griffith et al., p. 165, Left Col., Introduction, Para. 2, Line 6 to Right Col., Line 3), and wheat bran contains nitrogen (see Hutchinson et al., Introduction, Line 1-4).  While it is not taught that the nitrogen concentration is approximately 3 mM or approximately 12 mM, as Applicant has not provided a specific definition for “approximately,” the amount of nitrogen present in the potato dextrose agar, and the amount of nitrogen present in wheat bran, is deemed to include “approximately” 3 mM and “approximately” 12 mM.
It is noted that if the limitations of claims 21 and 22 are included in independent claim 1 in place of “approximately 3 mM” and “approximately 12 mM,” the claims would be allowable.



Conclusion

No Claims are allowable.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653